Title: To George Washington from Timothy Pickering, 21 September 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War-Office Septr 21. 1795.
          
          On Saturday I was honoured with your letter of the 16th I am yet without any intelligence from General Wayne. But Colo. Sargeant who arrived on Friday, and called on me on Saturday, showed me a copy of the treaty, without the names subscribed to it, and expressed his surprize that the original had not been received. I was sorry to learn from him that finally there was but a small representation of the Shawanees: Blue Jacket, however, their great War-Chief, was present. The general boundary line from the mouth of Cayahoga to Loramier’s store at the Head of the navigation of the Miami of the Ohio is conformable to what was proposed in General Wayne’s instructions: but from that store the line is to run straight to Fort Recovery (St Clair’s battle ground) I believe about 25 miles, and thence straight to a point on the Ohio directly opposite to the mouth of Kentuckey river. There are ample reservations besides of detached spots from six to twelve miles square for posts of communication & trade, and a strip six miles wide from lake St Clair down to the river Rosine, along the strait of Detroit & the western end of lake Erie. The annuity is to be nine thousand dollars in goods at their first cost in Philadelphia & other places in the U. States where they shall be purchased. Michilimackinac and the other places where settlements have been made by the French or English, & the Indian right is extinguished are comprehended in the cessions to the U. States.
          I wrote on Saturday to General Wayne informing him that neither the treaty nor any letter from him on the subject had come to hand.
          
          The inclosed copy of a letter from Mr Seagrove, sent me yesterday, shows that the object of your solicitude—peace between the Creeks and Chickasaws—has been accomplished.
          Mr Seagrove will set out on his return to Georgia this week.
          To secure the trading post proposed to be fixed at Colerain on the St Mary’s, I have supposed a garrison of fifty men abundantly sufficient: but to restrain the banditti in that quarter of Georgia, who bid defiance to Government, and hazard our interests with Spain, I have conceived it necessary to send thither in the whole 150 or 200 men. Mr Seagrove thinks the latter number quite small enough. He says there are barracks at St Marys and Colerain sufficient for the whole. I shall be happy to receive your orders on this subject. I have forborne latterly to send any recruits to the Westward; and from these the detachment may be made up, at least to 150. They may be got ready to go with the goods for the Indian Trade, at least a part of them; and the whole be there in October; as soon as the season of the year would render it expedient to send them to that climate. I am with the highest respect, sir, your obt servant
          
            Timothy Pickering
          
         
          
          
          Fig. 7. The area covered by the Treaty of Greenville, 1795, was bounded in part by Lake Erie and the Ohio River, as depicted by the border superimposed on this 1797 engraving done for Morse’s American Gazetteer.
          
        